DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 13, and 19 are amended in response to the last office action. Claims 1-20 are pending. Basham et al, Goodman et al, and Jakobsson were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5, 10, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basham et al [US 6,425,059 B1].
	As to claim 1, Basham et al teach a non-transitory machine-readable storage medium comprising instructions that upon execution cause a computer to:
as part of a configuration operation [e.g., “Access rights occur according to a user selected host-partition mapping that is established at system configuration, or another appropriate time” in col. 4, lines 39-42; “The steps 400 are initiated in step 402. After step 402, the library 100 is configured in step 404, 406. As an example, these steps may be performed when the library 100 is initially installed, subsequently reconfigured, or otherwise setup” in col. 7, lines 45-49], receive a first command comprising an information element set to a value indicating that a storage cartridge in a storage system has a restricted transport mode [e.g., “After step 404, step 406 conducts host-partition matching. This may be performed, for example, by the operator transmitting further input data to the controller 108. This input data associates one or more hosts with each partition; each host associated with a partition is said to have ‘access rights’ to the facilities of that partition” in col. 7, line 64-col. 8, line 2];
in response to the first command comprising the information element set to the value indicating that the storage cartridge has the restricted transport mode, store, in a memory, a restricted transport indication in association with the storage cartridge [e.g., PARTITION MAP 118 in fig. 1; “The controller 108 maintains a drive map 116 and partition map 118. The drive map 116 maintains information that is used by the controller 108 in arbitrating use of the drives 106 among the hosts 102, as explained below. TABLE 1 shows an example of the drive map 116” in col. 5, lines 14-19; “The partition map 118 contains the host-partition mapping to aid the controller 108 in properly limiting each host's access to the host's designated partition. Each partition is only accessible by hosts with access rights to that partition. TABLE 2 shows an example of the partition map 118” in col. 5, lines 38-42; “PARTITION MAP, PHYSICAL ADDRESS OF STORAGE SLOT PARTITION, HOST(S) WITH ACCESS RIGHTS” in col. 5, line 50-col. 6, line 14];
receive a second command to transport the storage cartridge from a physical storage slot to a storage drive [e.g., CARTRIDGE MOVEMENT REQUEST FROM HOST 408, LOAD REQUEST in fig. 4];
determine whether the storage cartridge is associated with the restricted transport indication in the memory set by the configuration operation [e.g., CHECK PARTITION MAP 410 in fig. 4; “In step 410, the controller 108 examines the load request, which includes a load command and various load parameters, including (1) identification of a ‘source’ storage or I/O slot containing the desired cartridge, and (2) optionally, specification of a ‘destination’ read/write drive for the load operation” in col. 8, lines 18-23]; and
in response to determining that the storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret  information and deny processing of the second command to transport the storage cartridge responsive to determining that the indication of receipt of the access secret information is not present [e.g., NOT ACCESSIBLE, REJECT 412 in fig. 4; “The controller 108 proceeds to access the partition map 118 to determine whether the host has access rights to the partition containing the identified source storage slot (if a destination drive has been specified and this drive is allocated to a partition).  If not, then this host does not have permission to access the source slot and/or destination drive according to the host-partition mapping that was established in step 406.  In this event, the controller 108 denies the host request in step 412 by returning an error message to the host, not responding, etc.” in col. 8, lines 23-27].
As to claim 2, Basham et al teach wherein the access secret information Is included in the second command [e.g., “In step 410, the controller 108 examines the load request, which includes a load command and various load parameters, including (1) identification of a ‘source’ storage or I/O slot containing the desired cartridge, and (2) optionally, specification of a ‘destination’ read/write drive for the load operation” in col. 8, lines 18-23].
As to claim 3, Basham et al teach wherein the second command is a Small Computer System Interface (SCSI) command or a Non-Volatile Memory Express command, and the access secret information is included in a field of the SCSI command or the Non-Volatile Memory Express command [e.g., “The hosts 102 manage data in the library 100 using ‘location-centric’ commands, and may utilize the SCSI medium changer protocol as one example. With location-centric commands, the hosts 102 request cartridge movement by specifying source and destination locations in the library 100. Using the SCSI medium changer protocol to further illustrate one example, the hosts 102 may specify locations such as locations of medium transport elements, storage elements, import/export elements, data transfer elements, and the like” in col. 3, lines 43-52].
As to claim 4, Basham et al teach wherein the second command is received through a management interface [e.g., “The library 100 is coupled to the hosts 102 by an interface 109, which may be embodied in various forms.  Some examples include wires/cables, one or more busses, fiber optic lines, wireless transmission, intelligent communications channel, etc. The library 100 carries out host requests to move cartridges, access cartridges, etc.” in col. 1, lines 54-59].
As to claim 5, Basham et al teach wherein the access secret information is to obtain access of the management interface [e.g., “As explained below, the library controller 108 acts as a gateway that prevents a host from accessing the slots of each partition 114a-114d unless that host has ‘access rights’ to that partition.  Access rights occur according to a user selected host-partition mapping that is established at system configuration, or another appropriate time.  As an example, the host-partition mapping may specify that the host 102a has exclusive access to the partition 114a, the host 102b has access to the partition 114b, and so on.  Under host-partition mapping, one or more hosts have access rights to each partition” in col. 4, lines 36-46].
As to claim 10, Basham et al teach wherein the access secret information is for a partition of a plurality of partitions of the storage system comprising storage cartridges, wherein each partition of the plurality of partitions comprises a subset of the storage cartridges, and the access secret information for the partition is different from another access secret information for another partition of the plurality of partitions [e.g., “The partition map 118 contains the host-partition mapping to aid the controller 108 in properly limiting each host's access to the host's designated partition.  Each partition is only accessible by hosts with access rights to that partition.  TABLE 2 shows an example of the partition map 118.  Each row represents one storage slot 114, and lists the following related information: 1.  The storage slot's physical address.  2.  The identity of the partition containing this slot.  3.  The identities of all hosts with access rights to the partition containing this slot” in col. 5, lines 38-67].
As to claim 13, Basham et al teach wherein the first command is a Small Computer System Interface (SCSI) command or a Non-Volatile Memory Express command [e.g., “The hosts 102 manage data in the library 100 using "location-centric" commands, and may utilize the SCSI medium changer protocol as one example. With location-centric commands, the hosts 102 request cartridge movement by specifying source and destination locations in the library 100. Using the SCSI medium changer protocol to further illustrate one example, the hosts 102 may specify locations such as locations of medium transport elements, storage elements, import/export elements, data transfer elements, and the like” in col. 3, lines 43-52].
As to claim 18, Basham et al teach a storage library comprising: 
a physical storage slot [e.g., STORAGE SLOTS 114 in fig. 1]; 
a storage drive [e.g., DRIVE 106 in fig. 1]; 
a transport device to transport storage cartridges between different locations in the storage library [e.g., ROBOTICS 110 in fig. 1]; 
a processor [e.g., CONTROLLER 108 in fig. 1]; and 
a non-transitory storage medium storing instructions executable on the processor to: 
receive, in a configuration operation [e.g., “Access rights occur according to a user selected host-partition mapping that is established at system configuration, or another appropriate time” in col. 4, lines 39-42; “The steps 400 are initiated in step 402. After step 402, the library 100 is configured in step 404, 406. As an example, these steps may be performed when the library 100 is initially installed, subsequently reconfigured, or otherwise setup” in col. 7, lines 45-49], a first command comprising an information element set to a value indicating that a first storage cartridge in a storage library  has a restricted transport mode [e.g., “After step 404, step 406 conducts host-partition matching. This may be performed, for example, by the operator transmitting further input data to the controller 108. This input data associates one or more hosts with each partition; each host associated with a partition is said to have ‘access rights’ to the facilities of that partition” in col. 7, line 64-col. 8, line 2];
in response to the first command comprising the information element set to the value indicating that the storage cartridge has the restricted transport mode, store, in a memory, a restricted transport indication in association with the first storage cartridge [e.g., PARTITION MAP 118 in fig. 1; “The controller 108 maintains a drive map 116 and partition map 118. The drive map 116 maintains information that is used by the controller 108 in arbitrating use of the drives 106 among the hosts 102, as explained below. TABLE 1 shows an example of the drive map 116” in col. 5, lines 14-19; “The partition map 118 contains the host-partition mapping to aid the controller 108 in properly limiting each host's access to the host's designated partition. Each partition is only accessible by hosts with access rights to that partition. TABLE 2 shows an example of the partition map 118” in col. 5, lines 38-42; “PARTITION MAP, PHYSICAL ADDRESS OF STORAGE SLOT PARTITION, HOST(S) WITH ACCESS RIGHTS” in col. 5, line 50-col. 6, line 14];
receive a second command to transport the first storage cartridge from the physical storage slot to the storage drive [e.g., CARTRIDGE MOVEMENT REQUEST FROM HOST 408, LOAD REQUEST in fig. 4]; 
determine whether the first storage cartridge is associated with the restricted transport indication set by the configuration operation [e.g., CHECK PARTITION MAP 410 in fig. 4; “In step 410, the controller 108 examines the load request, which includes a load command and various load parameters, including (1) identification of a ‘source’ storage or I/O slot containing the desired cartridge, and (2) optionally, specification of a ‘destination’ read/write drive for the load operation” in col. 8, lines 18-23]; and 
in response to determining that the first storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret information and deny processing of the second command to transport the first storage  cartridge responsive to determining that the indication of receipt of the access secret information is not present [e.g., NOT ACCESSIBLE, REJECT 412 in fig. 4; “The controller 108 proceeds to access the partition map 118 to determine whether the host has access rights to the partition containing the identified source storage slot (if a destination drive has been specified and this drive is allocated to a partition).  If not, then this host does not have permission to access the source slot and/or destination drive according to the host-partition mapping that was established in step 406.  In this event, the controller 108 denies the host request in step 412 by returning an error message to the host, not responding, etc.” in col. 8, lines 23-27].
As to claim 19, Basham et al teach wherein the configuration operation is to associate the restricted transport indication with a plurality of storage cartridges [e.g., “The steps 400 are initiated in step 402.  After step 402, the library 100 is configured in step 404, 406.  As an example, these steps may be performed when the library 100 is initially installed, subsequently reconfigured, or otherwise setup.  In step 404, the storage slots 114 are logically allocated into partitions (also called ‘logical libraries’).  As an example, step 404 may be achieved by an operator transmitting input data to the controller 108 via a keyboard or library control panel (not shown).  This input data specifies the extent of each partition, and as an example, may identify: 1.  The number of partitions.  2.  The storage slots 114 contained in each partition.  3.  Any "unshared" I/O slots 112, and the partition containing each unshared I/O slot.  4.  Any unshared drives 106, and the partition containing each unshared drive.  For clarity of explanation, the present illustration does not depict any unshared drives, to focus on the drive sharing aspect of the invention. After step 404, step 406 conducts host-partition matching.  This may be performed, for example, by the operator transmitting further input data to the controller 108.  This input data associates one or more hosts with each partition; each host associated with a partition is said to have ‘access rights’ to the facilities of that partition.  If desired, a host may have access rights to than one partition; this may be avoided, however, by redefining these multiple partitions as a single partition.  Also, in step 406, the controller 108 stores the host-partition mapping in the partition map 118” in col. 7, line 44-col. 8, line 6].
As to claim 20, Basham et al teach a method of a storage system comprising a storage drive, the method comprising:
as part of a configuration operation [e.g., “Access rights occur according to a user selected host-partition mapping that is established at system configuration, or another appropriate time” in col. 4, lines 39-42; “The steps 400 are initiated in step 402. After step 402, the library 100 is configured in step 404, 406. As an example, these steps may be performed when the library 100 is initially installed, subsequently reconfigured, or otherwise setup” in col. 7, lines 45-49], receiving a first command comprising an information element set to a value indicating that a storage cartridge in a storage system has a restricted transport mode [e.g., “After step 404, step 406 conducts host-partition matching. This may be performed, for example, by the operator transmitting further input data to the controller 108. This input data associates one or more hosts with each partition; each host associated with a partition is said to have ‘access rights’ to the facilities of that partition” in col. 7, line 64-col. 8, line 2];
in response to the first command comprising the information element set to the value indicating that the storage cartridge has the restricted transport mode, store, in a memory, a restricted transport indication in association with the storage cartridge [e.g., PARTITION MAP 118 in fig. 1; “The controller 108 maintains a drive map 116 and partition map 118. The drive map 116 maintains information that is used by the controller 108 in arbitrating use of the drives 106 among the hosts 102, as explained below. TABLE 1 shows an example of the drive map 116” in col. 5, lines 14-19; “The partition map 118 contains the host-partition mapping to aid the controller 108 in properly limiting each host's access to the host's designated partition. Each partition is only accessible by hosts with access rights to that partition. TABLE 2 shows an example of the partition map 118” in col. 5, lines 38-42; “PARTITION MAP, PHYSICAL ADDRESS OF STORAGE SLOT PARTITION, HOST(S) WITH ACCESS RIGHTS” in col. 5, line 50-col. 6, line 14];
receiving, from a requester, a second command to transport the storage cartridge in the storage system from a physical storage slot to the storage drive [e.g., CARTRIDGE MOVEMENT REQUEST FROM HOST 408, LOAD REQUEST in fig. 4];
determining whether the storage cartridge is associated with the restricted transport indication set by the configuration operation in the storage system [e.g., CHECK PARTITION MAP 410 in fig. 4; “In step 410, the controller 108 examines the load request, which includes a load command and various load parameters, including (1) identification of a ‘source’ storage or I/O slot containing the desired cartridge, and (2) optionally, specification of a ‘destination’ read/write drive for the load operation” in col. 8, lines 18-23];
in response to determining that the storage cartridge is associated with the restricted transport indication, checking for an indication of receipt of an access secret information from the requester and denying processing of the second command to transport the storage cartridge if the indication of receipt of the access secret information from the requester is not present [e.g., NOT ACCESSIBLE, REJECT 412 in fig. 4; “The controller 108 proceeds to access the partition map 118 to determine whether the host has access rights to the partition containing the identified source storage slot (if a destination drive has been specified and this drive is allocated to a partition).  If not, then this host does not have permission to access the source slot and/or destination drive according to the host-partition mapping that was established in step 406.  In this event, the controller 108 denies the host request in step 412 by returning an error message to the host, not responding, etc.” in col. 8, lines 23-27]; 
receiving a third command to transport a further storage cartridge from another physical storage slot to the storage drive [e.g., “The library 100 carries out host requests to move cartridges, access cartridges, etc.” in col. 3, lines 58-59; CARTRIDGE MOVEMENT REQUEST FROM HOST 408, LOAD REQUEST in fig. 4]; and
in response to determining that the further storage cartridge is not associated with a restricted transport indication, allowing processing of the third command to transport the further storage cartridge [e.g., ACCESSIBLE, LOAD CARTRIDGE; UPDATE DRIVE MAP 414 in fig. 4; “In contrast, if the host has permission to access the cartridge in the source slot (and destination drive, if specified), then step 410 proceeds to step 414.  In step 414, the controller 108 directs the robotics 110 to load the cartridge from the specified storage slot into the identified destination drive (if one was specified), or alternatively into any available drive if none was specified” in col. 8, lines 35-41].
Claims 1-7, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al [US 2008/0235476 A1].
	As to claim 1, Goodman et al teach a non-transitory machine-readable storage medium comprising instructions that upon execution cause a computer to:
as part of a configuration operation, receive a first command comprising an information element set to a value indicating that a storage cartridge in a storage system has a restricted transport mode [e.g., “The host inputs associate one or more hosts with each logical library partition; each host associated with a partition is said to have ‘access rights’ to the facilities of that partition. Access rights are used to refer to the ability of a host to direct the operation of elements within or related to the facilities of that partition. If desired, a host may have access rights to more than one partition and each partition may have more than one host associated with it. Library controller 825 stores the host-partition mapping in the partition map 840. …. When partition map 840 is complete, the initial configuration of the library is finished” in paragraph 0047];
in response to the first command comprising the information element set to the value indicating that the storage cartridge has the restricted transport mode, store, in a memory, a restricted transport indication in association with the storage cartridge [e.g., “Library controller 825 stores the host-partition mapping in the partition map 840. The partition map may comprise a listing of the assignments of the drives 15, storage shelves 16 and/or data storage media, library frames, I/O stations, etc. that comprise, for example partitions 811-815 illustrated in FIG. 8. The partition may be in the form of a lookup table or other format that is effectively used by library controller 825 to respond to commands with respect to the partitions. When partition map 840 is complete, the initial configuration of the library is finished” in paragraph 0047];
receive a second command to transport the storage cartridge from a physical storage slot to a storage drive [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058];
determine whether the storage cartridge is associated with the restricted  transport indication in the memory set by the configuration operation [e.g., “At optional step 910 permission to place media in a logical library partition vault is determined” in paragraph 0058; “Step 925 is executed in response to a request to access data storage media in the logical library partition vault.  Execution of step 925 results in restricting access to the logical library partition vault by permitting access to the logical library partition vault only by a secure means” in paragraph 0059]; and
in response to determining that the storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret information and deny processing of the second command to transport the storage cartridge responsive to determining that the indication of receipt of the access secret information is not present [e.g., “In addition, logical library partition vault, partition vault, drive vault, and vault, all refer to a secure means of holding data storage media” in paragraph 0055; “If permission to place media is not granted at step 910, then control flows to step 925” in paragraph 0058; “For example, library controller 825 may only allow data storage media to be placed in the logical library partition vault after verifying an access key” in paragraph 0058; “If permission to place media is granted at step 910, then control flows to step 915 to place the media in the logical library partition vault” in paragraph 0058; “The operator interface may comprise: operator panel 23, a web user interface, a management interface, a remote computer, etc. A secure means may further comprise library controller 825 being configured to prevent any host computer from directing an accessor to move the data storage media associated with a vault” in paragraph 0059].
As to claim 2, Goodman et al teach wherein the access secret information Is included in the second command [e.g., “In this context, the assembly comprises at least one rotatable disk, a motor for rotating the disk(s), at least one head, an actuator and servo system for seeking and tracking, and addressing, motor control, and data handling electronics for reading and writing data, and for communicating at the data transfer interface, for example, employing an industry standard format, such as IDE, ATA, SCSI, Fibre Channel or PCI” in paragraph 0041; “Alternatively, other controls may be employed to prevent host access to the media in a vault area.  For example, the standard SCSI read element status data ‘access field’ could be used to prevent host access” in paragraph 0049].
As to claim 3, Goodman et al teach wherein the second command is a Small Computer System Interface (SCSI command or a Non-Volatile Memory Express command, and the access secret information is included in a field of the SCSI command or the Non-Volatile Memory Express command [e.g., “In this context, the assembly comprises at least one rotatable disk, a motor for rotating the disk(s), at least one head, an actuator and servo system for seeking and tracking, and addressing, motor control, and data handling electronics for reading and writing data, and for communicating at the data transfer interface, for example, employing an industry standard format, such as IDE, ATA, SCSI, Fibre Channel or PCI” in paragraph 0041; “Alternatively, other controls may be employed to prevent host access to the media in a vault area.  For example, the standard SCSI read element status data ‘access field’ could be used to prevent host access” in paragraph 0049].
As to claim 4, Goodman et al teach wherein the second command is received through a management interface [e.g., “An operator, with the proper secure access security level, could move media between a vault and any other area of the library” in paragraph 0049].
As to claim 5, Goodman et al teach wherein the access secret information is to obtain access of the management interface [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, security code, or any other method of security control or authentication as is known to those of skill in the art” in paragraph 0046].
As to claim 6, Goodman et al teach wherein the access secret information comprises login information of the management interface to login to the management interface [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, security code, or any other method of security control or authentication as is known to those of skill in the art” in paragraph 0046].
As to claim 7, Goodman et al teach wherein the indication of receipt of the access secret information comprises information indicating a prior authentication of a source of the second command [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, security code, or any other method of security control or authentication as is known to those of skill in the art” in paragraph 0046].
As to claim 10, Goodman et al teach wherein the access secret information is for a partition of a plurality of partitions of the storage system comprising storage cartridges, wherein each partition of the plurality of partitions comprises a subset of the storage cartridges, and the access secret information for the partition is different from another access secret information for another partition of the plurality of partitions [e.g., “Library controller 825 stores the host-partition mapping in the partition map 840.  The partition map may comprise a listing of the assignments of the drives 15, storage shelves 16 and/or data storage media, library frames, I/O stations, etc. that comprise, for example partitions 811-815 illustrated in FIG. 8” in paragraph 0049; “The drives 15 and the cartridges contained in storage shelves 16 of the library that constitute logical library partition vaults 813, 814, and 815 are labeled with ‘V1’, ‘V2’ and ‘V3’ respectively.  Logical library partition vaults 813, 814, and 815 are not associated with, and may not be accessed by, any host computer.  For the configuration shown in FIG. 8, host computer 42 may not access any of the logical libraries or logical library partition vaults” in paragraph 0046].
As to claim 11, Goodman et al teach wherein the second command is received through a management interface accessed using a further secret access information [e.g., “Access to the logical library partition vault is restricted and access is only permitted by an operator using a secure means” in paragraph 0006; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058].
As to claim 12, Goodman et al teach wherein the access secret information comprises any or a combination of a password, a certificate, or a signature [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, security code, or any other method of security control or authentication as is known to those of skill in the art” in paragraph 0046].
As to claim 13, Goodman et al teach wherein the first command is a Small Computer System Interface (SCSI) command or a Non-Volatile Memory Express command [e.g., “In this context, the assembly comprises at least one rotatable disk, a motor for rotating the disk(s), at least one head, an actuator and servo system for seeking and tracking, and addressing, motor control, and data handling electronics for reading and writing data, and for communicating at the data transfer interface, for example, employing an industry standard format, such as IDE, ATA, SCSI, Fibre Channel or PCI” in paragraph 0041; “Alternatively, other controls may be employed to prevent host access to the media in a vault area.  For example, the standard SCSI read element status data ‘access field’ could be used to prevent host access” in paragraph 0049].
As to claim 14, Goodman et al teach wherein the information element set to the value in the first command specifies that the storage cartridge is a restricted transport storage cartridge [e.g., “The library controller is also configured to place one or more data storage media in the logical library partition vault and restrict access to the logical library partition vault” in paragraph 0007; As discussed above, the first accessor 18 comprises a gripper assembly 20 and may include a reading system 22 to ‘read’ and/or ‘write’ identifying information about the data storage media, for example, to a cartridge memory” in paragraph 0026; “Upon reading the identifier and comparing it to any library association tables (i.e. by library controller 825 and/or partition map 840), the assignment of a particular data storage media can be determined and used to prevent unauthorized access” in paragraph 0055].
As to claim 15, Goodman et al teach wherein the information element set to the value in the first command specifies that a partition including the storage cartridge of the storage system Is a restricted transport partition [e.g., “This input data specifies the extent of each partition, and as an example, may identify, for example: the number of partitions; the storage shelves 16 contained in each logical library partition and/or logical library partition vault; the data storage media contained in each logical library partition and/or logical library partition vault; the drives 15 contained in each logical library partition and/or logical library partition vault; and/or the host computer(s) associated with each logical library partition.  No host computer may be associated with or have access to any logical library partition vault(s)” in paragraph 0046; “Step 925 is executed in response to a request to access data storage media in the logical library partition vault.  Execution of step 925 results in restricting access to the logical library partition vault by permitting access to the logical library partition vault only by a secure means” in paragraph 0059].
As to claim 17, Goodman et al teach wherein the instructions upon execution cause the computer to: receive a command relating to a status of the storage cartridge; and responsive to the command relating to the status of the storage cartridge, send a response including information indicating that the storage cartridge is a restricted transport storage cartridge [e.g., “For any embodiment of a partition vault, the library could track vault items and report an error when the vault has changed or has been tampered with” in paragraph 0054; “To further illustrate this example, the SCSI Read Element Status command is commonly used by hosts to obtain a view of the library contents.  The contents of the vault could be omitted from the read element status data such that the host has no awareness that the contents of the vault exist” in paragraph 0059].
As to claim 18, Goodman et al teach a storage library comprising: 
a physical storage slot [e.g., storage shelves 16 in fig. 3]; 
a storage drive [e.g., data storage drive(s) 15 in fig. 3]; 
a transport device to transport storage cartridges between different locations in the storage library [e.g., accessor 18, 28 in fig. 4]; 
a processor [e.g., CP 50 in fig. 4; LIBRARY CONTROLLER 825 in fig. 8]; and 
a non-transitory storage medium storing instructions executable on the processor to: 
receive, in a configuration operation, a first command comprising an information element set to a value indicating that a first storage cartridge in a storage library  has a restricted transport mode [e.g., “The host inputs associate one or more hosts with each logical library partition; each host associated with a partition is said to have ‘access rights’ to the facilities of that partition. Access rights are used to refer to the ability of a host to direct the operation of elements within or related to the facilities of that partition. If desired, a host may have access rights to more than one partition and each partition may have more than one host associated with it. Library controller 825 stores the host-partition mapping in the partition map 840. …. When partition map 840 is complete, the initial configuration of the library is finished” in paragraph 0047];
in response to the first command comprising the information element set to the value indicating that the storage cartridge has the restricted transport mode, store, in a memory, a restricted transport indication in association with the first storage cartridge [e.g., “Library controller 825 stores the host-partition mapping in the partition map 840. The partition map may comprise a listing of the assignments of the drives 15, storage shelves 16 and/or data storage media, library frames, I/O stations, etc. that comprise, for example partitions 811-815 illustrated in FIG. 8. The partition may be in the form of a lookup table or other format that is effectively used by library controller 825 to respond to commands with respect to the partitions. When partition map 840 is complete, the initial configuration of the library is finished” in paragraph 0047];
receive a second command to transport the first storage cartridge from the physical storage slot to the storage drive [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058]; 
determine whether the first storage cartridge is associated with the restricted transport indication set by the configuration operation [e.g., “At optional step 910 permission to place media in a logical library partition vault is determined” in paragraph 0058; “Step 925 is executed in response to a request to access data storage media in the logical library partition vault.  Execution of step 925 results in restricting access to the logical library partition vault by permitting access to the logical library partition vault only by a secure means” in paragraph 0059]; and 
in response to determining that the first storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret information and deny processing of the second command to transport the first storage cartridge responsive to determining that the indication of receipt of the access secret information is not present [e.g., “In addition, logical library partition vault, partition vault, drive vault, and vault, all refer to a secure means of holding data storage media” in paragraph 0055; “If permission to place media is not granted at step 910, then control flows to step 925” in paragraph 0058; “For example, library controller 825 may only allow data storage media to be placed in the logical library partition vault after verifying an access key” in paragraph 0058; “If permission to place media is granted at step 910, then control flows to step 915 to place the media in the logical library partition vault” in paragraph 0058; “The operator interface may comprise: operator panel 23, a web user interface, a management interface, a remote computer, etc. A secure means may further comprise library controller 825 being configured to prevent any host computer from directing an accessor to move the data storage media associated with a vault” in paragraph 0059].
As to claim 19, Goodman et al teach wherein the configuration operation is to associate the restricted transport indication with a plurality of storage cartridges [e.g., “In the exemplary library, first accessor 18 and second accessor 28 move their grippers in at least two directions, called the horizontal ‘X’ direction and vertical ‘Y’ direction, to retrieve and grip, or to deliver and release the data storage media at the storage shelves 16 and to load and unload the data storage media at the data storage drives 5” in paragraph 0027; “Access to the data storage media placed in the data storage drive could be protected by restricting movement of the media from the data storage drive or by ejecting the data storage media from the data storage drives only if secure access to the data storage drives is verified” in paragraph 0055].
As to claim 20, Goodman et al teach a method of a storage system comprising a storage drive, the method comprising:
as part of a configuration operation, receiving a first command comprising an information element set to a value indicating that a storage cartridge in a storage system has a restricted transport mode [e.g., “The host inputs associate one or more hosts with each logical library partition; each host associated with a partition is said to have ‘access rights’ to the facilities of that partition. Access rights are used to refer to the ability of a host to direct the operation of elements within or related to the facilities of that partition. If desired, a host may have access rights to more than one partition and each partition may have more than one host associated with it. Library controller 825 stores the host-partition mapping in the partition map 840. …. When partition map 840 is complete, the initial configuration of the library is finished” in paragraph 0047];
in response to the first command comprising the information element set to the value indicating that the storage cartridge has the restricted transport mode, store, in a memory, a restricted transport indication in association with the storage cartridge [e.g., “Library controller 825 stores the host-partition mapping in the partition map 840. The partition map may comprise a listing of the assignments of the drives 15, storage shelves 16 and/or data storage media, library frames, I/O stations, etc. that comprise, for example partitions 811-815 illustrated in FIG. 8. The partition may be in the form of a lookup table or other format that is effectively used by library controller 825 to respond to commands with respect to the partitions. When partition map 840 is complete, the initial configuration of the library is finished” in paragraph 0047];
receiving, from a requester, a second command to transport the storage cartridge in the storage system from a physical storage slot to the storage drive [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058];
determining whether the storage cartridge is associated with the restricted transport indication set by the configuration operation [e.g., “At optional step 910 permission to place media in a logical library partition vault is determined” in paragraph 0058; “Step 925 is executed in response to a request to access data storage media in the logical library partition vault.  Execution of step 925 results in restricting access to the logical library partition vault by permitting access to the logical library partition vault only by a secure means” in paragraph 0059];
in response to determining that the storage cartridge is associated with the restricted transport indication, checking for an indication of receipt of an access secret information from the requester and denying processing of the command to transport the storage cartridge responsive to determining that the indication of receipt of the access secret information from the requester is not present [e.g., “In addition, logical library partition vault, partition vault, drive vault, and vault, all refer to a secure means of holding data storage media” in paragraph 0055; “If permission to place media is not granted at step 910, then control flows to step 925” in paragraph 0058; “For example, library controller 825 may only allow data storage media to be placed in the logical library partition vault after verifying an access key” in paragraph 0058; “If permission to place media is granted at step 910, then control flows to step 915 to place the media in the logical library partition vault” in paragraph 0058; “The operator interface may comprise: operator panel 23, a web user interface, a management interface, a remote computer, etc. A secure means may further comprise library controller 825 being configured to prevent any host computer from directing an accessor to move the data storage media associated with a vault” in paragraph 0059]; 
receiving a third command to transport a further storage cartridge from another physical storage slot to the storage drive [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058]; and
in response to determining that the further storage cartridge is not associated with the restricted transport indication, allowing processing of the third command to transport the further storage cartridge [e.g., “For example, execution of steps 925 and 930 may be accomplished by requiring that only in response to a library controller verifying an access key, directing an accessor to move data storage media placed in the logical library partition vault” in paragraph 0059].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al [US 2008/0235476 A1] in view of Jakobsson [US 2022/0067126 A1].
	As to claim 8, Goodman et al further teach receive the second command through a storage interface of the storage system, the storage interface being separate from the management interface [e.g., “The instructions from library controller 825 to the drive vault could comprise secure communication between the library and drive vault.  In addition, encryption keys or other security mechanisms could be used instruct the drive vault to release media that has been placed in the drive vault” in paragraph 0051]. Goodman et al do not explicitly teach, however Jakobsson teach wherein the information comprises session information, and wherein the instructions upon execution cause the computer to: create the session information responsive to a login by a requester of a management interface for the storage system [e.g., “In such scenarios, once Alice's login to banking website 122 is successfully completed, the secure session can be handed over from the peripheral device to the primary device, in a way that does not allow the primary device retroactive access to the plaintext data of the transcripts exchanged between the peripheral device and the service provider.  One way this can be accomplished is by renegotiating SSL keys between the peripheral device and the website, after which the newly negotiated key can be handed off from the peripheral device to the primary device.  This avoids retroactive credential capture in a setting where the device is infected by malware” in paragraph 0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Jakobsson’s teaching above in order to increase security for the web-based interface of Goodman et al.
As to claim 9, Goodman et al do not explicitly teach, however Jakobsson teach wherein the information comprises a token, and wherein the instructions upon execution cause the computer to: receive the token in association with the second command, the token to provide an indication that a source of the second command previously submitted a credential that authenticated the source [e.g., “In such scenarios, once Alice's login to banking website 122 is successfully completed, the secure session can be handed over from the peripheral device to the primary device, in a way that does not allow the primary device retroactive access to the plaintext data of the transcripts exchanged between the peripheral device and the service provider.  One way this can be accomplished is by renegotiating SSL keys between the peripheral device and the website, after which the newly negotiated key can be handed off from the peripheral device to the primary device.  This avoids retroactive credential capture in a setting where the device is infected by malware” in paragraph 0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Jakobsson’s teaching above in order to increase security for the web-based interface of Goodman et al.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basham et al [US 6,425,059 B1] in view of Saegusa [US 6,745,281 B1].
	As to claim 16, though Basham et al teach the restricted transport indication for indicating whether the second command processing of a restricted transport storage cartridge is restricted or not restricted, Basham et al do not explicitly teach, however Saegusa teaches the indication comprises a flag set to a first value, and wherein the memory stores a flag set to a different value that indicated that another storage cartridge is not a restricted transport storage cartridge [e.g., “Referring to FIG. 2, the global access right management table memory 541 stores an access restriction or non-restriction flag indicating whether an access should be restricted or not every logical volume 5601 to 5699, and Node Name having an access right every logical volume 5601 to 5699. Only one host does not necessarily have an access right to one logical volume, and the access right may be given to plural hosts” in col. 10, lines 3-11]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Saegusa’s teaching above using a flag value setting for indicating either a restricted or a not restricted processing in order to increase simplicity the indication of Basham et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/17/2022